LatimeR, Judge
(dissenting):
I dissent.
It is quite necessary to a properly functioning military establishment that subordinates be required to furnish certain information to those in authority, under pain of violating. Article 107, Uniform Code of Military Justice, 10 USC § 907. It is also necessary when *458doubts arise about the accuracy of the information furnished that any questionable entries be verified. Subjects such as security clearance, assignments, pay and allowances, fraudulent enlistment, and many others are dependent upon the information furnished by members of the military services. Therefore, when a superior’s inquiry concerning the correctness of official entries contained in a serviceman’s personnel files is directed to him, he has a duty not to furnish false information. He may rely on his privilege and remain silent, but if he speaks he must tell the truth. The maintenance of personnel records is a continuous task, and their contents are not frozen in the form first submitted. Thus, when a superior whose duty it is to ascertain the true facts asks a question of a subordinate concerning the truthfulness of the data submitted, an answer, if given, possesses the same degree of of-ficiality as that of the original document. While it is true that if the entries are suspected of being false, before being interrogated, the person involved is entitled to be warned under Article 31, that does not render the questions and answers unofficial. Here the inquiry was by the accused’s immediate commander, and the questions asked were relevant to accused’s future assignment in the Air Force, the clearance to which he might be entitled, and his future value to the service. Having been advised of possible irregularities, the commanding officer had a duty imposed on him by regulations to investigate the alleged false statements, and the accused had the privilege to remain silent or the duty to answer truthfully. Therefore, it appears to me this case falls within the ambit of this language taken from United States v Aronson, 8 USCMA 525, 25 CMR 29:
“. . . Whether judged from the Government’s position or from the accused’s standpoint, the questions asked by the agent and the answers given by the accused were ‘official’ within the meaning of Article 107.”
It must indeed be a strange concept which underlies the principle that a serviceman may with impunity falsify to his commander about entries in his official records. For my part, I prefer to believe that Congress, when it enacted Article 107 of the Uniform Code of Military Justice, 10 USC § 907, intended to hold service personnel to a higher standard.
I would affirm the decision of the board of review.